Citation Nr: 1033392	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-36 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1963 and 
from December 1965 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 decision rendered by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 2008, the appellant and his spouse 
testified during a hearing held at the RO before the undersigned.  
A transcript of the proceeding is of record.  

In February 2009, the Board issued a decision in this matter.  
The Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2010, the parties 
to the appeal filed a Joint Motion for Remand.  The Joint Motion 
for Remand stated that the hearing officer at the April 2008 
hearing failed to "specifically ask Appellant to provide a more 
detailed time frame for his claimed stressors or any other 
information required to conduct stressor verification research."  
That same month the Court granted the motion and remanded the 
matter to the Board.  

In August 2010, the appellant submitted additional evidence and 
argument.  In the statement, the appellant's attorney waived his 
right to have VA provide further notice as to how to verify the 
Veteran's PTSD stressors.  He also waived his right to receive 
notice of recent amendments to VA PTSD regulations.  


FINDING OF FACT

The evidence of record contains a diagnosis of PTSD based upon a 
substantiated in-service stressor.




CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2009); Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 
41,092 (July 15, 2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, because the Veteran's claim for service 
connection for PTSD is being granted in full, VA's statutory and 
regulatory duties to notify and assist are deemed fully 
satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Generally, service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection for PTSD requires: (1) 
medical evidence establishing a diagnosis of the disorder; (2) 
credible supporting evidence that the claimed in-service stressor 
occurred; and (3) a link established by medical evidence, between 
current symptoms and an in-service stressor.  38 C.F.R. § 
3.304(f).  The PTSD diagnosis must be made in accordance with the 
criteria of Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  38 C.F.R. § 4.125(a).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  If VA determines that a veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required- provided that such testimony 
is found to be "satisfactory," i.e., credible and "consistent 
with circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the 
veteran's lay testimony, in and of itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain evidence that corroborates his testimony or 
statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

Recent regulatory amendments changed the evidentiary standards 
regarding stressors based on a veteran's fear of hostile military 
or terrorist activity.  See Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 
13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected 
by 75 Fed. Reg. 41,092 (July 15, 2010).  These amendments are 
applicable to the Veteran's appeal.  See 75 Fed. Reg. 39,843 
(stating that the amendments are applicable to appeals currently 
before the Board that have not yet been decided).  

Under the recent amendments, lay evidence may establish an 
alleged stressor where:  1) the stressor is related to the 
Veteran's fear of hostile military or terrorist activity; 2) a VA 
psychiatrist, VA psychologist, or VA-contracted psychiatrist or 
psychologist, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor; 3) the stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service; and 4) there is no clear and convincing evidence to the 
contrary.  See Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg.  39,843, 39,852.  Fear of hostile military 
or terrorist activity occurs where a veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  See Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.

Here, the Veteran alleges several stressors that contributed to 
PTSD.  In a June 2005 statement, he reported that the longer he 
was in country the jumpier he got.  He described an incident when 
he got in a fight with a Vietnamese man who hit him with a 
shovel.  He described serving on guard duty and firing his weapon 
at suspected snipers hiding in the bushes.  He described 
witnessing women and children maimed by war and men along the 
road skinned or shot or with parts of their head missing.  

In a September 2005 statement, he identified additional 
stressors.  He again identified the shovel fight and witnessing 
dead Vietnamese on the road.  He also described participating in 
a firefight while serving on guard duty on a pass at Quin Nhon in 
the summer of 1967.  He described an incident when a dump truck 
backed into a group of Vietnamese, causing several injuries.  He 
also stated that a friend was shot between the eyes in the winter 
or spring of 1968 or 1969 in Can Tho.  He indicated that he could 
not remember the exact dates of the events.  

In a December 2005 statement, he again reported the shovel fight 
incident.  He also indicated that while serving in Can Tho one of 
the grader operators was shot between the eyes.  He reported the 
dump truck incident and witnessing dead bodies on the road.  

The Veteran's service personnel records (SPRs) indicate that his 
military occupational specialty was a crane shovel operator.  The 
SPRs indicate that the Veteran was stationed in Vietnam from 
August 1966 to August 1967 and from February 1969 to February 
1970.  During his first tour of duty in Vietnam, he was assigned 
to the 71st Transportation Company, and on his second tour he was 
assigned to the 517th Engineer Company.  

Recently supplied unit history records indicate that the 517th 
Engineer Company had its primary mission to support the 35th 
Engineer Battalion in the reconstruction of national highways in 
South Vietnam.  A Summary of Weekly Activities from the 35the 
Engineer Battalion for the period from March 23rd to March 29th 
1969 states that on March 28, 1969 a grader operator was killed 
in action after receiving one round of small arms fire.  Other 
reports indicate that the Battalion encountered booby traps, 
mines, and unexploded mortars.  The report states that trucks 
struck mines on several occasions.  Significantly, in April 1969 
the Battalion received incoming small arms fire and B40 rocket 
fire.  The Battalion returned approximately 260 rounds of M60 and 
10 M79 rounds.  

During VA treatment in April 2005, the examiner diagnosed PTSD.  
The Veteran reported that while in Vietnam, he witnessed people 
with their heads chopped off in the road and people skinned alive 
lying on the floor.  

During VA treatment in June 2006, the Veteran stated that he 
operated heavy equipment during two tours in Vietnam.  While he 
was not on the front lines, he reported that he was exposed to 
combat.  He indicated that he saw a man get shot between the 
eyes.  He also reported seeing a Vietnamese that had been skinned 
and another with his face blown off.  He reported having 
nightmares for many years, was hypervigilent, nervous in crowds, 
and had some flashbacks to experiences in Vietnam.  

Upon review of this and other relevant evidence of record, the 
Board finds the evidence is far from clear as to whether the 
Veteran served in combat.  He is not in receipt of any combat-
related medals.  His MOS was not one typically associated with 
combat.  In addition, while the recently supplied records note 
the 35th Engineer Battalion's participation in firefights and 
further indicate that a soldier was killed in action, the report 
does not detail the 517th Engineer Company's location when such 
incidents took place.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), a veteran who 
had a non-combat military occupational specialty (MOS), claimed 
that he was exposed to rocket attacks while stationed at Da Nang.  
Records from the veteran's unit corroborated his assertion that 
enemy rocket attacks occurred during the time he was stationed at 
Da Nang, but did not document his personal participation.  The 
U.S. Court of Appeals for Veterans Claims (Court) in that case 
determined that the veteran's presence with his unit at the time 
the attacks occurred corroborated his statement that he 
experienced such attacks personally.  Here, the supplied records 
document potentially traumatic events which occurred to the 
Battalion but do not specify that the unit to which the Veteran 
was assigned participated in the events.  Thus, under the former 
regulation, in the absence of additional corroborative evidence, 
his claim would fail.  

Under the new regulations, however, the Board finds that the 
evidence of record supports the Veteran's claim for service 
connection for PTSD.  Under the new regulations, the Veteran's 
in-service stressor has been substantiated by his competent lay 
statements.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that a lay witness is competent to testify to that which 
the witness has actually observed and is within the realm of his 
personal knowledge).  The Veteran's alleged stressors are related 
to the fear of hostile military activity - his unit being hit by 
enemy fire.  The June 2006 VA psychiatrist essentially found that 
the alleged stressors were adequate to support a PTSD diagnosis 
and that the Veteran's symptoms are related to his alleged 
stressors.  Although the examiner did not expressly state that 
the Veteran's response involved a state of fear, helplessness, or 
horror, the examiner found that the Veteran's current symptoms 
are due to the memories of the in-service stressors and noted 
that the Veteran reports self medicating with alcohol, 
nightmares, and flashbacks of Vietnam experiences.  The Veteran's 
alleged stressors witnessing a combat engineer killed in action 
and witnessing enemy casualties on the road in Vietnam are 
consistent with the places, types, and circumstances of his 
service.  The SPRs reflect that he was in Vietnam in 1969 to 
1970, and was an equipment operator with the 517th Engineering 
Company.  The fact that the Battalion was involved in combat and 
the fact that a member of the Battalion was killed by enemy fire 
and who served as a grader operator is indicative of the 
inherently stressful nature of the circumstances of service in 
which a fear of hostile enemy activities was ongoing.  Thus, it 
is likely that the Veteran was confronted with a fearful event or 
circumstance as described.  The record does not contain clear and 
convincing evidence to the contrary.  Accordingly, the Veteran's 
in-service stressor is considered verified.  

Second, the Board notes that the June 2006 VA mental health 
examination contains a diagnosis of PTSD in accordance with the 
DSM-IV and the VA examiner linked the Veteran's symptomatology to 
his in-service stressors.  38 C.F.R. §§ 3.304(f); 4.125(a).  
Thus, there is an in-service stressor, a proper diagnosis of 
PTSD, and a medical opinion linking the stressor with the PTSD 
diagnosis.  38 C.F.R. §§ 3.304(f).  Accordingly, and resolving 
all reasonable doubt in favor of the Veteran, service connection 
for PTSD is warranted.  


ORDER

Service connection for posttraumatic stress disorder is granted.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


